UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1873



JARA C. UZENDA,

                                            Plaintiff - Appellant,

          versus

AMERICAN REPUBLIC INSURANCE COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-94-1570-4-22)


Submitted:   January 30, 1996             Decided:   April 23, 1996


Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jara C. Uzenda, Appellant Pro Se. Mark Wilson Buyck, III, WILLCOX,
MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jara Uzenda appeals from the district court's order granting

summary judgment for the Defendant on her Title VII claim alleging

sexual discrimination. Specifically, Uzenda challenges the court's

finding that she was an independent contractor rather than an

employee, and therefore not covered by Title VII. We have reviewed
the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court as set forth during the hearing on the Defendant's motion for

summary judgment, see Mar. 20, 1995, transcript at 15-18, and con-
firmed in the judgment order, see Uzenda v. American Republic Ins.
Co., Inc., No. CA-94-1570-4-22 (D.S.C. Mar. 23, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2